DETAILED ACTION
Response to Amendment
The Applicant originally submitted Claims 1-20 in the application. In the previous response, the Applicant amended Claims 1 and 11. In the present response, The Applicant amended Claims 1 and 11. Accordingly, Claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 09/20/2022, with respect to rejection of Claims 1 and 11 under 35 U.S.C. § 103 have been fully considered, however not persuasive. 
The application is not in a condition for allowance. 
The newly amended independent Claims 1 and 11, have a broader scope than that of previously presented Claims 1 and 11. 
MPEP 2111 states that during patent examination, the pending Claims must be given their broadest reasonable interpretation consistent with the specification, and an examiner must construe Claims terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim.
The Applicant argues that, none of cited art discloses the features of Claim 1, including, in particular, “a clamp bar secured to the thermally conductive structure via one or more projections, each of the one or more projections being an integral part of the thermally conductive structure and extending from a surface of the thermally conductive structure and an insulative ferrule completely surrounding the projection”.
In support of this argument, the Applicant reasons that, cited US 4,342,068 to Kling in Fig 1, discloses a configuration, whereby spacers 42 are used in combination with bolts 46 and nuts 52, and holes 36 through flange 14 and heat sink plate 18. Bolt 46 extends through a hole 44 in the spacer 42 aligned holes 36 and 38 through the flange 14 and heat sink plate 18. Neither the flange 14 material nor the heat sink plate 18 extends or protrudes/projects from the surface of either the flange 14 or the plate 18. The spacers 42, are not positioned about any projection/protrusion from either the flange 14 or plate 18.
The Examiner respectfully disagrees.
In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by: attacking references individually where, as here, the rejections are based on combinations of references. Unreeler, 208 USPQ 871 (CCPA 1981).
	
The Examiner reviewed the cited art of record against the current limitations of Claims 1 and 11, and submits that in a broadest reasonable interpretation consistent with the specification, the cited art of record, US 2019/0014681 to Jang in combination with US 4,342,068 to Kling, could be configured to arrive at the current limited invention of Claims 1 and 11.
Jang Fig 6, clearly illustrate an integrally formed projection extending from a surface of a thermally conductive structure, and a clamp bar secured to the thermally conductive structure through the integrally formed projection, and Kling Fig 1, in a broadest reasonable interpretation, teach or suggest an insulative ferrule completely surrounding a projection, satisfying above-mentioned limitations of Claims 1 and 11, as cited in the rejection below. 
The Examiner encourages the Applicant to amend Claims 1 and 11 with unique structural features of the invention, such as structural differences between the disclosed “clamp bar”, and the one taught by the cited prior art.
For example, the shape of the clamp bar being U-shaped, number of projections which are integrally formed, and the integrally formed projections each having an insulative ferrule completely surrounding the projection, which are substantial structural differences.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.     
                                                 
Claims 1, 3-4, 6, 8, 10-11, 13-14, 16, 18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Jang (US 2019/0014681) in view of Kling (US 4,342,068).
Regarding Claim 1, Jang (In Figs 1-6) discloses a thermal interface (100), (Fig 3) for a plurality of discrete electronic semiconductor devices (11a), (Fig 4), the interface comprising: 
a thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) extending from a base (10); 
a PCB (PCB to which pins of 11a is electrically adhered to), (Fig 4) mounted in a position relative to the thermal conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) and populated with discrete electronic components (discrete electronic component on the PCB such as transformer T), (Fig 1); 
each of the plurality of discrete electronic semiconductor devices (11a) having a housing (housing of 11a) and terminal pins (terminal pins of 11a), (Fig 4), extending from the housing, and each housing extending in a direction substantially parallel to a plane comprising the PCB beyond an edge of the PCB (Fig 4); and
a clamp bar (100) secured to the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) via one or more projections (115), each of the one or more projections (115) being an integral part of the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) and extending from a surface (surface on which 11a is disposed on) of the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), and adapted to compressively secure each housing (housing of 11a) between the clamp bar (100) and the surface of the thermally conductive structure (¶ 43, II. 1-6) and to maintain thermal contact between a surface of each housing and the surface of the thermally conductive structure (¶ 16, II. 1-4).
However Jang does not disclose wherein an insulative ferrule completely surrounding the projection.
Instead Kling (In Figs 1-2) teaches wherein an insulative ferrule (42), (Col 3, II. 7-9) completely surrounds a projection (46), (Fig 1). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Kling with an insulative ferrule completely surrounding the projection to benefit from dissipating heat generated by the electronic component at low cost and simple assembly while enclosing the electronic component so as to safeguard against tampering so as to protect against electrical shock if someone touches the electrical component and preventing arcing between the heat sink, electronic component and the printed circuit board (Kling, Col 1, II. 17-30).
Regarding Claim 3, Jang in view of Kling discloses the limitations of Claim 1, however Jang (In Figs 1-6) further discloses wherein the clamp bar (100) comprises a plurality of spring clamp elements (120), (Figs 3-4), each spring clamp element (120) compressively securing a respective one of the plurality of devices (11a), (¶ 43, II. 1-6) to maintain thermal contact between a surface of the device housing (housing of 11a) and the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6), (¶ 16, II. 1-4).
Regarding Claim 4, Jang in view of Kling discloses the limitations of Claim 3, however Jang (In Figs 1-6) further discloses wherein the plurality of spring clamp elements (120) are formed on a base wall (110) of the clamp bar (100), (Fig 3).
Regarding Claim 6, Jang in view of Kling discloses the limitations of Claim 1, however Jang (In Figs 1-6) further discloses wherein each of the plurality of discrete electronic semiconductor devices (11a) comprises a switching circuit (11), (¶ 34, II. 4-10).
Regarding Claim 8, Jang in view of Kling discloses the limitations of Claim 1, however Jang (In Figs 1-6) further discloses wherein the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) is integrally formed with the base (10), the PCB (PCB to which pins of 11a is electrically adhered to), (Fig 4) being mounted to the base (10), (Fig 6).
Regarding Claim 10, Jang in view of Kling discloses the limitations of Claim 1, however Jang (In Figs 1-6) further discloses  wherein the thermally conductive structure (stepped portion of case 10 where 11a is disposed on) extends from the base (10) in a direction substantially perpendicular to the plane of the PCB (PCB to which pins of 11a is electrically adhered to), (Fig 4) and substantially perpendicular to the surface of each housing (Fig 6), the surface of each housing (housing of 11a) being substantially parallel with one another (Fig 4), such that the thermally conductive structure (stepped portion of case 10 where 11a is disposed on) extends from the base (10) to accommodate a required distance (height of stepped portion of case 10 where 11a is disposed on) between the base (10) and a lower surface of the PCB (PCB to which pins of 11a is electrically adhered to), the lower surface of the PCB having the discrete electronic components (discrete electronic component on the PCB such as transformer T) attached thereon (Fig 1).
Regarding Claim 11, Jang (In Figs 1-6) discloses a motor vehicle power electronics system (¶ 2, II. 1-3) having a thermal interface (100), (Fig 3) for a plurality of discrete electronic semiconductor devices (11a), the system comprising: 
a casing (10/20) adapted to enclose the plurality of devices (11a) in an enclosed space (Fig 1), the casing (10/20) having a thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) extending inward into the enclosed space from a wall (wall of 10 on which stepped portion of case 10 where 11a is disposed on) of the casing (10); 
a PCB (PCB to which pins of 11a is electrically adhered to), (Fig 4) mounted within the enclosed space (Fig 1) and populated with discrete electronic components (discrete electronic component on the PCB such as transformer T); 
each of the plurality of discrete electronic semiconductor devices (11a) having a housing (housing of 11a) and terminal pins (terminal pins of 11a ) extending from the housing (Fig 4), and each housing (housing of 11a) extending in a direction substantially parallel to a plane comprising the PCB beyond an edge of the PCB (Fig 6); and 
a clamp bar (100) secured to the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) via one or more projections (115), each of the one or more projections (115) being an integral part of the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) and extending from a surface (surface on which 11a is disposed on) of the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), and adapted to compressively secure each housing (housing of 11a) between the clamp bar (100) and the surface of the thermally conductive structure (¶ 43, II. 1-6) and to maintain thermal contact between a surface of each housing and the surface of the thermally conductive structure (¶ 16, II. 1-4), (Fig 6).
However Jang does not disclose wherein an insulative ferrule completely surrounding the projection.
Instead Kling (In Figs 1-2) teaches wherein an insulative ferrule (42), (Col 3, II. 7-9) completely surrounding the projection (46), (Fig 1). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Kling with an insulative ferrule completely surrounding the projection to benefit from dissipating heat generated by the electronic component at low cost and simple assembly while enclosing the electronic component so as to safeguard against tampering so as to protect against electrical shock if someone touches the electrical component and preventing arcing between the heat sink, electronic component and the printed circuit board (Kling, Col 1, II. 17-30).
Regarding Claim 13, Jang in view of Kling discloses the limitations of Claim 11, however Jang (In Figs 1-6) further discloses wherein the clamp bar (100) comprises a plurality of spring clamp elements (120), (Figs 3-4), each spring clamp element (120) compressively securing a respective one of the plurality of devices (11a), (¶ 43, II. 1-6) to maintain thermal contact between a surface of the device housing (housing of 11a) and the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6), (¶ 16, II. 1-4).
Regarding Claim 14, Jang in view of Kling discloses the limitations of Claim 13, however Jang (In Figs 1-6) further discloses wherein the plurality of spring clamp elements (120) are formed on a base wall (110) of the clamp bar (100), (Fig 3).
Regarding Claim 16, Jang in view of Kling discloses the limitations of Claim 11, however Jang (In Figs 1-6) further discloses wherein each of the plurality of discrete electronic semiconductor devices (11a) comprises a switching circuit (11), (¶ 34, II. 4-10).
Regarding Claim 18, Jang in view of Kling discloses the limitations of Claim 11, however Jang (In Figs 1-6) further discloses wherein the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) is integrally formed with the casing (10), (Fig 1), the PCB (PCB to which pins of 11a is electrically adhered to), (Fig 4) being mounted to the casing (10), (Fig 6).
Regarding Claim 20, Jang in view of Kling discloses the limitations of Claim 11, however Jang (In Figs 1-6) further discloses  wherein the thermally conductive structure (stepped portion of case 10 where 11a is disposed on) extends from the casing (10) wall (wall of 10 on which stepped portion of case 10 where 11a is disposed on) inward into the enclosed space (enclosed space between 10/20) in a direction substantially perpendicular to the plane of the PCB (PCB to which pins of 11a is electrically adhered to), (Fig 4) and substantially perpendicular to the surface of each housing (Fig 6), the surface of each housing (housing of 11a) being substantially parallel with one another (Fig 4), such that the thermally conductive structure (stepped portion of case 10 where 11a is disposed on) extends inward from the casing (10) wall (wall of 10 on which stepped portion of case 10 where 11a is disposed on) to accommodate a required distance (height of stepped portion of case 10 where 11a is disposed on) between the casing (10) wall (wall of 10 on which stepped portion of case 10 where 11a is disposed on) and a lower surface of the PCB (PCB to which pins of 11a is electrically adhered to), the lower surface of the PCB having the discrete electronic components (discrete electronic component on the PCB such as transformer T) attached thereon (Fig 1).
Claims 2, 9, 12, 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Jang in view of Kling and further in view of Casperson (US 5,812,375).
Regarding Claim 2, Jang in view of Kling discloses the limitations of Claim 1, however Jang as modified does not discloses wherein the interface further comprising a thermally conductive and electrically insulative pad positioned upon the surface of the thermally conductive structure between the surface of each housing and the thermally conductive structure.
Instead Casperson (In Fig 3) teaches wherein the interface further comprising a thermally conductive and electrically insulative pad (43), (Col 5, II. 9-13) positioned upon the surface of the thermally conductive structure (35) between the surface of each housing (housing of 28) and the thermally conductive structure (34).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Kling and further with Casperson with a thermally conductive and electrically insulative pad between the thermally conductive structure and the surface of each housing to benefit from permitting heat generated by the housing conducted to the electrically conductive structure (Casperson, Col 5, II. 9-13).
Regarding Claim 9, Jang in view of Kling discloses the limitations of Claim 1, however where Jang further discloses wherein the clamp bar (100) includes a plurality of spring clamp elements (120), each spring clamp element (120) compressively securing a respective one of the plurality of devices (11a), (¶ 43, II. 1-6).
However Jang as modified does not disclose where spring clamp elements to maintain thermal contact between a surface of the device housing and a thermally conductive and electrically insulative pad positioned upon the surface of the thermally conductive structure.
Instead Casperson (In Fig 3) discloses where spring clamp element (40) to maintain thermal contact between a surface of the device housing (housing of 28) and a thermally conductive and electrically insulative pad (43) positioned upon the surface of the thermally conductive structure (35), (Col 5, II. 14-20).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Kling and further with Casperson with a spring clamp element maintaining thermal contact between a surface of the device housing and a thermally conductive pad positioned upon the surface of the thermally conductive structure to benefit from permitting heat generated by the housing conducted to the electrically conductive structure (Casperson, Col 5, II. 9-13).
Regarding Claim 12, Jang in view of Kling discloses the limitations of Claim 11, however Jang as modified does not discloses wherein the system comprising a thermally conductive and electrically insulative pad positioned upon the surface of the thermally conductive structure between the surface of each housing and the thermally conductive structure.
Instead Casperson (In Fig 3) teaches wherein the system further comprising a thermally conductive and electrically insulative pad (43), (Col 5, II. 9-13) positioned upon the surface of the thermally conductive structure (35) between the surface of each housing (housing of 28) and the thermally conductive structure (34).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Kling and further with Casperson with a thermally conductive and electrically insulative pad between the thermally conductive structure and the surface of each housing to benefit from permitting heat generated by the housing conducted to the electrically conductive structure (Casperson, Col 5, II. 9-13).
Regarding Claim 19, Jang in view of Kling discloses the limitations of Claim 11, however where Jang further discloses wherein the clamp bar (100) includes a plurality of spring clamp elements (120), each spring clamp element (120) compressively securing a respective one of the plurality of devices (11a), (¶ 43, II. 1-6).
However Jang as modified does not disclose where spring clamp elements to maintain thermal contact between a surface of the device housing and a thermally conductive and electrically insulative pad positioned upon the surface of the thermally conductive structure.
Instead Casperson (In Fig 3) discloses where spring clamp element (40) to maintain thermal contact between a surface of the device housing (housing of 28) and a thermally conductive and electrically insulative pad (43) positioned upon the surface of the thermally conductive structure (35), (Col 5, II. 14-20).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Kling and further with Casperson with a spring clamp element maintaining thermal contact between a surface of the device housing and a thermally conductive pad positioned upon the surface of the thermally conductive structure to benefit from permitting heat generated by the housing conducted to the electrically conductive structure (Casperson, Col 5, II. 9-13).
Claims 5 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Jang in view of Kling and further in view of Partanen et al (US 5,731,955).
Regarding Claim 5, Jang in view of Kling discloses the limitations of Claim 4, however Jang as modified does not disclose wherein the clamp bar comprises a U-shaped bar, the base wall being bounded along opposite side edges by side walls.
Instead Partanen (In Figs 1-2) teaches wherein the clamp bar (11) comprises a U-shaped bar (Fig 2), the base wall (bas of 15) being bounded along opposite side edges by side walls (side walls of 15).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Kling and further with Partanen with a U shaped clamp bar with base and opposing sidewalls to benefit from lower cost multi slide forming of the clip as opposed to requiring the use of an expensive progressive die for forming while preventing over compression and permanent distortion of the spring member during application (Partanen, Col 3, II. 55-59).
Regarding Claim 15, Jang in view of Kling discloses the limitations of Claim 14, however Jang as modified does not disclose wherein the clamp bar comprises a U-shaped bar, the base wall being bounded along opposite side edges by side walls.
Instead Partanen (In Figs 1-2) teaches wherein the clamp bar (11) comprises a U-shaped bar (Fig 2), the base wall (bas of 15) being bounded along opposite side edges by side walls (side walls of 15).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Kling and further with Partanen with a U shaped clamp bar with base and opposing sidewalls to benefit from lower cost multi slide forming of the clip as opposed to requiring the use of an expensive progressive die for forming while preventing over compression and permanent distortion of the spring member during application (Partanen, Col 3, II. 55-59).
Claims 7 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Jang in view of Kling and further in view of Ripple et al (US 9,443,786).
Regarding Claim 7, Jang in view of Kling discloses the limitations of Claim 6, however Jang is silent with respect to wherein each of the plurality of discrete electronic semiconductor devices comprises an insulated-gate bipolar transistor (IGBT).
Instead Ripple (In Fig 1) teaches wherein each of the plurality of discrete electronic semiconductor devices (123) comprises an insulated-gate bipolar transistor (IGBT), (Col 2, II. 39-46).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Kling and further with Ripple with insulated-gate bipolar transistor (IGBT) for discrete semiconductor devices to benefit high power density and lower cost where currents are typically limited by thermal constraints and not by turn-on or turn-off safe operating limits (Ripple, Col 2, II. 39-46).
Regarding Claim 17, Jang in view of Kling discloses the limitations of Claim 16, however Jang is silent with respect to wherein each of the plurality of discrete electronic semiconductor devices comprises an insulated-gate bipolar transistor (IGBT).
Instead Ripple (In Fig 1) teaches wherein each of the plurality of discrete electronic semiconductor devices (123) comprises an insulated-gate bipolar transistor (IGBT), (Col 2, II. 39-46).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Kling and further with Ripple with insulated-gate bipolar transistor (IGBT) for discrete semiconductor devices to benefit high power density and lower cost where currents are typically limited by thermal constraints and not by turn-on or turn-off safe operating limits (Ripple, Col 2, II. 39-46).    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835